Citation Nr: 1742962	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and thoracolumbar spine with somatic dysfunction (also claimed as herniated, degenerative joint disease, upper back pain) for the period prior to December 3, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD) with Schatzki's ring and hiatal hernia (also claimed as acid reflux) and irritable bowel syndrome status post colonoscopy.

3.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot.

4.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In the May 2009 rating decision, the RO, in part, granted service connection for degenerative disc disease of the thoracolumbar spine with somatic dysfunction (also claimed as herniated, degenerative joint disease upper back pain); granted service connection for GERD with Schatzki's ring and hiatal hernia (also claimed as acid reflux) and irritable bowel syndrome status post colonoscopy; and granted service connection for left and right plantar fasciitis effective March 1, 2009.

In May 2016 the Board remanded these issues for additional development.

In a February 2017 rating decision, the Appeals Management Center (AMC) granted an increased 20 percent disability rating for the Veteran's lumbar spine degenerative disc disease and thoracolumbar spine with somatic dysfunction, effective December 3, 2014 and granted increased 10 percent disability ratings for the Veteran's plantar fasciitis of the left and right feet, both effective March 1, 2009.

FINDING OF FACT

On September 21, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that the Veteran requested to withdraw any and all pending claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and thoracolumbar spine with somatic dysfunction (also claimed as herniated, degenerative joint disease, upper back pain) for the period prior to December 3, 2014, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 10 percent for GERD with Schatzki's ring and hiatal hernia (also claimed as acid reflux) and irritable bowel syndrome status post colonoscopy have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in a September 21, 2017 correspondence, VA received notification from the Veteran's representative that the Veteran requested to withdraw any and all pending claims.

The withdrawal was explicit, unambiguous and clearly shows the Veteran's intent to withdraw his appeals.  As a result, the Board finds that the Veteran has withdrawn these appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease and thoracolumbar spine with somatic dysfunction (also claimed as herniated, degenerative joint disease, upper back pain) for the period prior to December 3, 2014, and in excess of 20 percent thereafter is dismissed.

The appeal of entitlement to an initial evaluation in excess of 10 percent for GERD with Schatzki's ring and hiatal hernia (also claimed as acid reflux) and irritable bowel syndrome status post colonoscopy is dismissed.

The appeal of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot is dismissed.
The appeal of entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot is dismissed.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


